                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DMSION
                                 No. 5:18-CT-3090-D


MARLON GOODWIN,                    )
                                   )
                       Plaintiff,  )
                                   )
           v.                      )                                ORDER
                                   )
CAROLEE COLEY, et al.,             )
                                   )
                       Defendants. )


        On January 25, 2019, Magistrate Judge Numbers issued a Memorandum and

Recommendation ("M&R") [D.E. 12] and recommended denying plaintiff Marlon Goodwin's

("Goodwin" or "plaintiff'') motion for a temporary restraining order ("TRO") [D.E. 7]. Goodwin

did not object to the M&R.
                                 \
        "The Federal Magistrates Act requires a district court to make a de novo determination vof
                                                            I

those portions of the magistrate judge's report or specified proposed :findings or recommendations

to which objection is made." Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th

Cir. 2005) (emphasis, alteration, and quotation omitted); see 28 U.S.C. § 636(b). Absent a timely

objection, "a district court need not conduct a de novo review, but instead must only satisfy itselfthat

there is no clear error on the face of the record in order to accept the recommendation." Diamond,

416 F.3d at 315 (quotation omitted).

       The court has reviewed the M&R and the record. The court is satisfied that there is no clear

error on the face ofthe record. Accordingly, the court adopts the conclusions in the M&R [D.E. 12].

       In sum, the court adopts the conclusions in the M&R [D.E. 12] and DENIES Goodwin's

motion fora TRO [D.E. 7].
SO ORDERED. This _1_ day of March 2019.


                                          ~ ho ✓U                '
                                          J     SC.DEVERID
                                          United States District Judge




                                  2
